DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 10-11, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foegelle (US 20100285753) in view of Vikstedt (US 20180287721), Miller (US 20170288769), and Cachanski (US 20140028514).

Regarding claim 1, Foegelle discloses a measurement system for testing a device under test (see Abstract, Fig. 1, and paragraph 0022: discloses a device/system for multipath testing of a DUT), comprising at least two antennas (see Fig. 1 and paragraph 0022: plurality of antennas), at least two reflectors (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector), a signal generation and/or analysis equipment (see Fig. 1 and paragraph 0023: MMO Tester and Variable path simulator 108), and a test location for the device under test (see Fig. 1 and paragraphs 0022, 0027, and 0039: test device is located in the enclosure during testing, the placement of the DUT meets the limitations of a broadly recited test location of the DUT, also discloses a rotating pedestal for the DUT), wherein each of the at least two antennas is assigned to a corresponding reflector (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector), wherein each of the at least two antennas is configured to transmit and/or receive an electromagnetic signal so that a beam path is provided between the respective antenna and the test location (see paragraph 0022: each antenna may receive and/or transmit signals; and see Title, paragraphs 0027, 0034, 0037, and 0044 and claim 10: discusses producing a beam from the antenna and using a reflector to aim the beam in a direction, i.e. beam path with respect to the DUT), wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a near planar wave (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector, designed to produce a near planar wave), wherein the beam paths have different angular orientations (see Fig. 1 and paragraphs 0016 and 0022).

Foegelle does not expressly disclose wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave; 
wherein the beam paths have different angular orientations that are adjustable; 
and wherein at least one antenna and the corresponding reflector are coupled with each other so that an integrated beam path adjustment unit is established including at least one antenna and the corresponding reflector, wherein the beam path adjustment unit comprises a rotational adjustment member for rotational movement of the reflector. 

Vikstedt discloses wherein the beam paths have different angular orientations that are adjustable (see Title, Figs 1-3, and paragraphs 0021-0025: discloses adjustable antenna configurations in relation to beam forming testing). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle with the teachings of Vikstedt, i.e. incorporating a mechanism for adjusting the angular orientations of the antennas, for the advantageous benefit increasing the angular, i.e. directional, testing functionalities of Foegelle. 

Foegelle and Vikstedt do not expressly disclose wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave; and
wherein at least one antenna and the corresponding reflector are coupled with each other so that an integrated beam path adjustment unit is established including at least one antenna and the corresponding reflector, wherein the beam path adjustment unit comprises a rotational adjustment member for rotational movement of the reflector. 

Miller disclose an antenna/reflector combination wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave (see Fig. 1B and paragraphs 0106 and 0334: signal reflected by the reflector produce an outgoing plane wave); and
wherein at least one antenna and the corresponding reflector are coupled with each other so that an integrated beam path adjustment unit is established including at least one antenna and the corresponding reflector (see Fig. 1B and paragraphs 0106, 108, 0110, and 0334: antenna and reflector are coupled together, together they form a beam path adjustment unit that adjusts the beam path of incoming and outgoing signals). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Vikstedt with the teachings of Miller, i.e. using a reflector coupled to the antenna in order to produce a plane wave, for the advantageous benefit of increasing the directionality of the transmitted beams in Foegelle as well as coupling the reflector to the antenna to ensure that the desired orientation between the antenna and reflector is maintained in a sturdy fashion. 

Foegelle, Vikstedt, and Miller do not expressly disclose wherein the beam path adjustment unit comprises a rotational adjustment member for rotational movement of the reflector. 


Cuchanski discloses wherein the beam path adjustment unit comprises a rotational adjustment member for rotational movement of the reflector (see Fig 2 and paragraphs 0029). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Vikstedt and Miller with the teachings of Cuchanski, i.e. using a gimbal mechanism to control a rotation of the reflector, for the advantageous benefit of increasing the directional control of the of the previously discussed integrated beam path adjustment unit. Using a gimbal to control a reflector is well-known, routine, and conventional in the art.

Regarding claim 2, Foegelle discloses wherein each of the reflectors is located in the corresponding beam path and wherein each of the reflectors is configured to generate and/or collimate a planar wave (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector, designed to produce a planar wave; and see paragraph 0022: each antenna may receive and/or transmit signals; and see Title, paragraphs 0034, 0037, and 0044 and claim 10: discusses producing a beam from the antenna and using a reflector to aim the beam in a direction, i.e. beam path with respect to the DUT).

Foegelle and Vikstedt do not expressly disclose wherein the reflectors are configured to generate and/or collimate a planar wave. 

Miller disclose an antenna/reflector combination wherein the reflectors are configured to generate and/or collimate a planar wave (see Fig. 1B and paragraphs 0106 and 0334: signal reflected by the reflector produce an outgoing plane wave).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Foegelle in view of Vikstedt and Cuchanski with the teachings of Miller, i.e. using a reflector coupled to the antenna in order to produce a plane wave, for the advantageous benefit of increasing the directionality of the transmitted beams in Foegelle as well as coupling the reflector to the antenna to ensure that the desired orientation between the antenna and reflector is maintained in a sturdy fashion. 

Regarding claim 4, Foegelle and Vikstedt do not expressly disclose wherein the beam path adjustment unit comprises a linear adjustment member for adjusting the linear position of the reflector and/or the antenna.

	Miller discloses an antenna testing system wherein antenna adjustment unit comprises a linear adjustment member for adjusting the linear position of the reflector and/or the antenna (see paragraph 0021, 0075-0076, and 0108).   
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Foegelle in view of Vikstedt and Cuchanski with the teachings of Miller, i.e. using a linear actuator for adjusting the position of the antennas/reflectors of Foegelle, for the advantageous benefit of using conventional mechanism to move the devices to their desired position.

Regarding claim 7, Foegelle does not expressly disclose wherein two beam path adjustment units are provided, and wherein both beam path adjustment units are moveable about the same axis (A) independently from each other.

Vikstedt discloses wherein two beam path adjustment units are provided, and wherein both beam path adjustment units are moveable about the same axis (A) independently from each other (see Abstract, Figs. 8 and 10, and paragraphs 0030-0031). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Miller and Cachanski with the teachings of Vikstedt, i.e. incorporating a mechanism for adjusting the angular orientations of the antennas, for the advantageous benefit increasing the angular, i.e. directional, testing functionalities of Foegelle. 

Regarding claim 8, Foegelle does not expressly disclose wherein the beam path adjustment unit comprises a height adjustment member for adjusting the height of the reflector and/or the antenna.

Vikstedt discloses wherein the beam path adjustment unit comprises a height adjustment member for adjusting the height of the reflector and/or the antenna (see Title, Figs 1-3, and paragraphs 0021-0025: discloses rotational adjustable antenna configurations in relation to beam forming testing). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Miller and Cachanski with the teachings of Vikstedt, i.e. incorporating a mechanism for adjusting the angular orientations of the antennas, for the advantageous benefit increasing the angular, i.e. directional, testing functionalities of Foegelle. 

Regarding claim 10, Foegelle, previously modified by Vikstedt, Miller, and Cachanski, further discloses wherein the angular orientation of the test location is adjustable (see paragraph 0027).
	
Regarding claim 11, Foegelle, previously modified by Vikstedt, Miller, and Cachanski, further discloses wherein the measurement system comprises a shielded space encompassing the at least two antennas, the at least two reflectors and/or the test location (see Fig. 1 and paragraphs 0022 and 0027).

Regarding claim 14, Foegelle, previously modified by Vikstedt, Miller, and Cachanski, further discloses wherein both antennas are configured to process separate data streams for spatial multiple-input multiple-output testing and/or to process the same data streams for radio resource management testing (see paragraphs 0019, 0022, 0024 and 0034).

Regarding claim 15, Foegelle, previously modified by Vikstedt, Miller, and Cachanski, further discloses wherein the antennas are dual-polarized antennas (see paragraphs 0022, 0027, and 0044).

Regarding claim 18, Foegelle discloses a measurement system for testing a device under test (see Abstract, Fig. 1, and paragraph 0022: discloses a device/system for multipath testing of a DUT), comprising:
at least two antennas (see Fig. 1 and paragraph 0022: plurality of antennas), at least two reflectors (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector), a signal generation and/or analysis equipment (see Fig. 1 and paragraph 0023: MMO Tester and Variable path simulator 108), and a test location for the device under test (see Fig. 1 and paragraphs 0022, 0027, and 0039: test device is located in the enclosure during testing, the placement of the DUT meets the limitations of a broadly recited test location of the DUT, also discloses a rotating pedestal for the DUT),
wherein each of the at least two antennas is assigned to a corresponding reflector (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector), 
wherein each of the at least two antennas is configured to transmit and/or receive an electromagnetic signal so that a beam path is provided between the respective antenna and the test location (see paragraph 0022: each antenna may receive and/or transmit signals; and see Title, paragraphs 0027, 0034, 0037, and 0044 and claim 10: discusses producing a beam from the antenna and using a reflector to aim the beam in a direction, i.e. beam path with respect to the DUT), and 
wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a near planar wave (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector, designed to produce a near planar wave). 

Foegelle does not expressly disclose wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave; 
wherein the beam paths have different angular orientations that are adjustable; 
wherein at least one antenna and the corresponding reflector are coupled with each other so that an integrated beam path adjustment unit is established including at least one antenna and the corresponding reflector, wherein the beam path adjustment unit comprises a gimbal that is capable of enabling a rotational movement of at least one component of the integrated beam path adjustment unit with respect to the device under test such that the beam path established between the antenna and the device under test is adapted with regard to its angular orientation.

Vikstedt discloses wherein the beam paths have different angular orientations that are adjustable (see Title, Figs 1-3, and paragraphs 0021-0025: discloses adjustable antenna configurations in relation to beam forming testing). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle with the teachings of Vikstedt, i.e. incorporating a mechanism for adjusting the angular orientations of the antennas, for the advantageous benefit increasing the angular, i.e. directional, testing functionalities of Foegelle. 

Foegelle and Vikstedt do not expressly disclose wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave; 
wherein at least one antenna and the corresponding reflector are coupled with each other so that an integrated beam path adjustment unit is established including at least one antenna and the corresponding reflector, wherein the beam path adjustment unit comprises a gimbal that is capable of enabling a rotational movement of at least one component of the integrated beam path adjustment unit with respect to the device under test such that the beam path established between the antenna and the device under test is adapted with regard to its angular orientation.

Miller disclose an antenna/reflector combination wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave (see Fig. 1B and paragraphs 0106 and 0334: signal reflected by the reflector produce an outgoing plane wave); and
wherein at least one antenna and the corresponding reflector are coupled with each other so that an integrated beam path adjustment unit is established including at least one antenna and the corresponding reflector (see Fig. 1B and paragraphs 0106, 108, 0110, and 0334: antenna and reflector are coupled together, together they form a beam path adjustment unit that adjusts the beam path of incoming and outgoing signals). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Vikstedt with the teachings of Miller, i.e. using a reflector coupled to the antenna in order to produce a plane wave, for the advantageous benefit of increasing the directionality of the transmitted beams in Foegelle as well as coupling the reflector to the antenna to ensure that the desired orientation between the antenna and reflector is maintained in a sturdy fashion. 

Foegelle, Vikstedt, and Miller do not expressly disclose wherein the beam path adjustment unit comprises a gimbal that is capable of enabling a rotational movement of at least one component of the integrated beam path adjustment unit with respect to the device under test such that the beam path established between the antenna and the device under test is adapted with regard to its angular orientation.

Cuchanski discloses an antenna system wherein the beam path adjustment unit wherein the beam path adjustment unit comprises a gimbal that is capable of enabling a rotational movement of at least one component of the integrated beam path adjustment unit with respect to its directional orientation such that the beam path established between the antenna its desired directional orientation is adapted with regard to its angular orientation (see Fig 2 and paragraphs 0029). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Vikstedt and Miller with the teachings of Cuchanski, i.e. using a gimbal mechanism to control a rotation of the reflector, for the advantageous benefit of increasing the directional control of the of the previously discussed integrated beam path adjustment unit. Using a gimbal to control a reflector is well-known, routine, and conventional in the art. Once modified, the modification would result in the claimed limitation of wherein the gimbal controls the beam path with respect to the device under test as the previously discussed beam path is disclosed to be between the antenna and the device under test.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Foegelle (US 20100285753) in view of Vikstedt (US 20180287721), Miller (US 20170288769), Cachanski (US 20140028514), and Zaman (US 7876276).

Regarding claim 5, Foegelle, Vikstedt, Miller, and Cachanski do not expressly disclose wherein two beam path adjustment units are provided, and wherein the linear adjustment members of both beam path adjustment units intersect each other in a plan view.

Zaman discloses an antenna testing system wherein two beam path adjustment units are provided, and wherein the linear adjustment members of both beam path adjustment units intersect each other in a plan view (see Abstract, Fig. 3, and column 4 lines 24-49: discloses an RF probe/antenna adjustment unit with linear adjustment members in the x, y, and z axes, x, y, and z axes intersect each other). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Vikstedt, Miller, and Cachanski with the teachings of Zaman, i.e. using linear actuators for adjusting the position of the antennas of Foegelle, for the advantageous benefit of using conventional mechanism to move a device in a desired position. Once modified, the modification would result in the clamed beam path adjustment unit. 

Regarding claim 6, Foegelle, Vikstedt, Miller, and Cachanski do not expressly disclose wherein the linear adjustment members of both beam path adjustment units intersect each other in the area of the test location.  

Zaman discloses an antenna testing system wherein the linear adjustment members of both beam path adjustment units intersect each other in the area of the test location (see Abstract, Fig. 3, and column 4 lines 24-49: discloses an RF probe/antenna adjustment unit with linear adjustment members in the x, y, and z axes, x, y, and z axes intersect each other nearby the test location, meets the broad limitation of wherein the members of two beam path adjustments units intersect each other in the area of the test location as they are in the vicinity, i.e. in the area of the test location). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Vikstedt, Miller, and Cachanski with the teachings of Zaman, i.e. using linear actuators for adjusting the position of the antennas of Foegelle, for the advantageous benefit of using conventional mechanism to move a device in a desired position. Once modified, the modification would result in the clamed beam path adjustment unit. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Foegelle (US 20100285753) in view of Vikstedt (US 20180287721), Miller (US 20170288769), Cachanski (US 20140028514), and Symes (US 20170115334).

Regarding claim 9, Foegelle, Vikstedt, Miller, and Cachanski do not expressly disclose wherein a remote radio head is assigned to the beam path adjustment unit.

Symes discloses a testing system with an anechoic chamber that includes an antenna with a remote radio head (see Abstract and paragraphs 0003 and 0142-0144). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Vikstedt, Miller, and Cachanski with the teachings of Symes, i.e. adding an RRH to the antenna assembly, for the advantageous benefit of using the RRH to process received/transmitted signals to and from the antenna. Once modified including a remote radio head in the antenna assembly of Foegelle, the modification would meet the claimed limitation of wherein a remote radio head is assigned to the beam path adjustment unit. Remote radio heads are conventional in the art. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Foegelle (US 20100285753) in view of Vikstedt (US 20180287721), Miller (US 20170288769), Cachanski (US 20140028514), and Hernandez (US 20140256373).

Regarding claim 12, Foegelle, Vikstedt, Miller, and Cachanski do not expressly disclose wherein the integrated beam path adjustment unit is located at a wall of the shielded space.

	Hernandez discloses wherein an integrated antenna system, i.e. an integrated beam path adjustment unit, is located at a wall of the shielded space (see Figs 9 and 10 and paragraphs 0017-0018 and 0050-0051). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Vikstedt, Miller, and Cachanski with the teachings of Hernandez, i.e. modifying the system to place the adjustment units in the wall/ceiling of the testing chamber, for the advantageous benefit of reducing interference/reflections from the integrated adjustment units by placing them in the walls of the shielded space. 

Regarding claim 13, Foegelle, Vikstedt, Miller, and Cachanski do not expressly disclose wherein the integrated beam path adjustment unit is located at a side wall, a bottom wall or a ceiling.

Hernandez discloses wherein an integrated antenna system, i.e. an integrated beam path adjustment unit, is located at a side wall, a bottom wall or a ceiling (see Figs 9 and 10 and paragraphs 0017-0018 and 0050-0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Vikstedt, Miller, and Cachanski with the teachings of Hernandez, i.e. modifying the system to place the adjustment units in the wall/ceiling of the testing chamber, for the advantageous benefit of reducing interference/reflections from the integrated adjustment units by placing them in the walls of the shielded space. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Foegelle (US 20100285753) in view of Vikstedt (US 20180287721), Miller (US 20170288769), and Mow (US 20120100813).

Regarding claim 16, Foegelle discloses a method for testing a device under test placed on a test location by using a measurement system (see Abstract, Fig. 1, and paragraph 0022: discloses a system and method for multipath testing of a DUT, see Fig. 1 and paragraphs 0022, 0027, and 0039: test device is located in the enclosure during testing, the placement of the DUT meets the limitations of a broadly recited test location of the DUT, also discloses a rotating pedestal for the DUT) comprising a signal generation and/or analysis equipment (see Fig. 1 and paragraph 0023: MMO Tester and Variable path simulator 108) and at least one integrated beam path adjustment unit including an antenna and a reflector (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector), with the following steps: 
generating an electromagnetic signal by the device under test and/or the signal generation equipment (see paragraphs 0022-0024 and 0034-0035); and 
receiving the electromagnetic signal generated via the signal analysis equipment and/or the device under test (see paragraphs 0022-0024 and 0034-0035), and 
wherein multiple-input multiple-output (MIMO) measurements are performed by using the measurement system (see paragraphs 0019, 0022, 0024 and 0034). 

Foegelle does not expressly disclose wherein the reflector is coupled with the respective antenna; 
adjusting the beam path adjustment unit with respect to the device under test so that a beam path is established between the device under test and the respective antenna of the beam path adjustment unit having a defined angular orientation; and 
wherein radio resource management (RRM) measurements are performed by using the measurement system, and
wherein MIMO and RRM characteristics of the device under test are tested since two different base stations are simulated for testing hand-over scenarios.

Vikstedt discloses adjusting a beam path adjustment unit with respect to the device under test so that a beam path is established between the device under test and the respective antenna of the beam path adjustment unit having a defined angular orientation (see Title, Figs 1-3, and paragraphs 0021-0025: discloses adjustable antenna configurations in relation to beam forming testing). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle with the teachings of Vikstedt, i.e. incorporating a mechanism for adjusting the angular orientations of the antennas, for the advantageous benefit increasing the angular, i.e. directional, testing functionalities of Foegelle. 

Foegelle and Vikstedt do not expressly disclose wherein the reflector is coupled with the respective antenna, and 
wherein radio resource management (RRM) measurements are performed by using the measurement system, and
wherein MIMO and RRM characteristics of the device under test are tested since two different base stations are simulated for testing hand-over scenarios.

Miller discloses wherein the reflector is coupled with the respective antenna (see Fig. 1B and paragraphs 0106, 108, 0110, and 0334: antenna and reflector are coupled together, together they form a beam path adjustment unit that adjusts the beam path of incoming and outgoing signals). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Vikstedt with the teachings of Miller, i.e. using a reflector coupled to the antenna in order to produce a plane wave, for the advantageous benefit of increasing the directionality of the transmitted beams in Foegelle as well as coupling the reflector to the antenna to ensure that the desired orientation between the antenna and reflector is maintained in a sturdy fashion. 

Foegelle, Vikstedt, and Miller do not expressly disclose wherein radio resource management (RRM) measurements are performed by using the measurement system, and
wherein MIMO and RRM characteristics of the device under test are tested since two different base stations are simulated for testing hand-over scenarios. 

Mow discloses wherein radio resource management (RRM) measurements are performed by using the measurement system, and wherein MIMO and RRM characteristics of the device under test are tested since two different base stations are simulated for testing hand-over scenarios (see Abstract and paragraphs 0016, 0028, 0069, 0090, and 0092: discusses testing using a plurality of simulated base stations). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Vikstedt and Miller with the teachings of Mow, i.e. simulating base stations when testing the device in the chamber, for the advantageous benefit of increasing the testing functionality of the test system. 

Regarding claim 17, Foegelle discloses wherein the measurement system includes at least two antennas, at least two reflectors (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector), a signal generation and/or analysis equipment (see Fig. 1 and paragraph 0023: MMO Tester and Variable path simulator 108), and a test location for the device under test (see Fig. 1 and paragraphs 0022, and 0027, and 0039: test device is located in the enclosure during testing, the placement of the DUT meets the limitations of a broadly recited test location of the DUT, also discloses a rotating pedestal for the DUT), wherein each of the at least two antennas is assigned to a corresponding reflector (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector), wherein each of the at least two antennas is configured to transmit and/or receive an electromagnetic signal so that a beam path is provided between the respective antenna and the test location (see paragraph 0022: each antenna may receive and/or transmit signals; and see Title, paragraphs 0034, 0037, and 0044 and claim 10: discusses producing a beam from the antenna and using a reflector to aim the beam in a direction, i.e. beam path with respect to the DUT), wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a near planar wave (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector, designed to produce a near planar wave).

 	Foegelle does not expressly disclose wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave; 
wherein the beam paths have different angular orientations that are adjustable; and 
wherein at least one antenna and the corresponding reflector are coupled with each other so that an integrated beam path adjustment unit is established including at least one antenna and the corresponding reflector. 

Vikstedt discloses wherein the beam paths have different angular orientations that are adjustable (see Title, Figs 1-3, and paragraphs 0021-0025: discloses adjustable antenna configurations in relation to beam forming testing). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle with the teachings of Vikstedt, i.e. incorporating a mechanism for adjusting the angular orientations of the antennas, for the advantageous benefit increasing the angular, i.e. directional, testing functionalities of Foegelle. 

Foegelle and Vikstedt do not expressly disclose wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave; and 
wherein at least one antenna and the corresponding reflector are coupled with each other so that an integrated beam path adjustment unit is established including at least one antenna and the corresponding reflector. 

Miller discloses an antenna/reflector combination wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave (see Fig. 1B and paragraphs 0106 and 0334: signal reflected by the reflector produce an outgoing plane wave); and 
wherein at least one antenna and the corresponding reflector are coupled with each other so that an integrated beam path adjustment unit is established including at least one antenna and the corresponding reflector (see Fig. 1B and paragraphs 0106, 108, 0110, and 0334: antenna and reflector are coupled together, together they form a beam path adjustment unit that adjusts the beam path of incoming and outgoing signals). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Vikstedt and Mow with the teachings of Miller, i.e. using a reflector coupled to the antenna in order to produce a plane wave, for the advantageous benefit of increasing the directionality of the transmitted beams in Foegelle as well as coupling the reflector to the antenna to ensure that the desired orientation between the antenna and reflector is maintained in a sturdy fashion. 


Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Ioffe (US 20190393968) discloses a system for testing handover in a testing chamber. 

Response to Arguments
Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.
With respect the newly amended limitations, Cachanski was used to teach antennas with rotational reflectors, Mow was used to teach MIMO and RRM measurements with simulated base stations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865